An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                 NO. COA13-500
                        NORTH CAROLINA COURT OF APPEALS

                              Filed: 7 January 2014




STATE OF NORTH CAROLINA



      v.                                      Robeson County
                                              Nos. 07 CRS 52689, 91, 93


LARRY BONNELL ROBINSON



      Appeal by defendant from judgments entered 11 December 2011

by Judge Douglas B. Sasser in Robeson County Superior Court.

Heard in the Court of Appeals on 10 October 2013.



      Attorney General Roy Cooper, by Assistant Attorney General
      Daniel P. O’Brien, for the State.

      Paul F. Herzog, for defendant-appellant.



      HUNTER, JR., Robert N., Judge.



      Larry     Bonnell       Robinson,      (“Defendant”)        appeals      from

judgments     entered    11   December     2011.    Defendant     argues     he   is
                                       -2-


entitled to a review of his convictions to determine if the

trial court committed reversible error.               We find no reversible

error.

                      I.     Factual & Procedural History

       On 2 May 2007, Merlin Oxendine, Jason Oxendine, Derrick

Locklear,     and    Lee   Chavis   were   all   leaving   Merlin   Oxendine’s

trailer when a black four-door car pulled up to the house.                    Two

African-American men exited the driver’s side doors wearing dark

bandanas over their faces.           The driver raised a pistol with a

large barrel and began shooting.             The man who exited the rear of

the    car   began   shooting   using      an   assault   rifle,   although   he

experienced some difficulty firing the gun.

       Derrick Locklear was shot seven times with bullets fired

from two different guns, with three shots entering his chest and

killing him at the scene.             Jason Oxendine testified that the

driver of the black four-door car shot Derrick Locklear.

       After Merlin Oxendine saw the two men exit the black four-

door car, he ran back into his trailer to retrieve his revolver.

When he came out, he aimed the gun and shot the driver in the

leg.     The driver then fell into the car and backed the car out

of the driveway.       After the car ran off into a ditch, the driver

ran from the car.

       Lee Chavis was able to flee the shooting in front of the

trailer, but he was shot by two other men who came around the
                                    -3-


other side of the trailer.          Chavis     died shortly thereafter.

Jason Oxendine was also shot by the two men who shot Lee Chavis,

but he survived his wounds.

       Subsequently,   officers   responding    to   the   scene    found   an

African-American man, later identified as Defendant, in a field

near the trailer with gunshot wounds to both legs.               DNA testing

on blood found on the driver’s side of the car was a match to

Defendant.    Defendant admitted to officers that he was at the

scene and was shot.     Defendant stated, however, that he had come

to the trailer because he was lost and that when he asked for

directions, “people started shooting.”

       Previously, in May 2007, Isabelle Brockington overheard her

boyfriend Muhamad Rahman telling a group of six men, including

Defendant, that he was going to rob someone.               Defendant, from

New York, had recently come to area and was visiting Rahman

every day.     Brockington observed Rahman and Defendant loading

guns   including   handguns   and   machine     guns.      The     next   day,

Brockington saw on the front page of the “Robesonian” newspaper

a story about the shootings.

       On 13 November 2007, Defendant was indicted by a Robeson

County grand jury for two counts of first-degree murder and one

count of assault with a deadly weapon inflicting serious injury.

On 19 September 2011, during the Criminal Session of Robeson

County Superior Court, Defendant was tried capitally by a jury
                                         -4-


before the Honorable Douglas B. Sasser, Superior Court Judge

presiding.    On 16 December 2011, the jury returned verdicts of

guilty of the first-degree murder of Derrick Locklear on the

basis of premeditation and deliberation; guilty of the second-

degree murder of Lee Chavis; and guilty of the assault with a

deadly weapon inflicting serious injury on Jason Oxendine.

    After     a    capital   sentencing         hearing    for      the    first-degree

murder    conviction,      the   jury     recommended         a    sentence    of    life

imprisonment without parole.                 On 21 December 2011, the trial

court    entered    judgment       accordingly.           The     trial     court     also

sentenced Defendant to consecutive terms of 135–171 months and

20–33    months    imprisonment        for    the    second       degree    murder    and

assault    with     a     deadly       weapon       inflicting       serious        injury

convictions, respectively.             Defendant gave notice of appeal in

open court.

                                 II.    Jurisdiction

    The     Court    of    Appeals      of    North     Carolina      has     appellate

jurisdiction pursuant to N.C. Gen. Stat. § 7A-27(b) and N.C.

Gen. Stat. § 15A-1444(a) from a final judgment of the Robeson

County Superior Court.

                                    III. Analysis

    Counsel appointed to represent Defendant has been unable to

identify any issue with sufficient merit to support a meaningful

argument for relief on appeal and asks that this Court conduct
                                          -5-


its own review of the record for possible reversible error.

Under Anders v. California, 386 U.S. 738 (1967), and State v.

Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), this Court must make

a determination of whether reversible error was committed by the

trial court during the proceedings.

       Counsel has shown to the satisfaction of this Court that he

has    complied   with    the    requirements      of    Anders     and   Kinch   by

advising Defendant of his right to file written arguments with

this Court and providing him with the documents necessary for

him to do so.        Defendant has not filed any written arguments on

his own behalf with this Court, and a reasonable time within

which he could have done so has passed.

       Counsel for Defendant has suggested two possible arguments

for this Court to consider.            The first possible argument is that

the short-form murder indictment did not sufficiently charge the

offense of first-degree murder.

       Our Supreme Court has consistently held that “indictments

for murder based on the short-form indictment statute are in

compliance    with     both     the   North     Carolina    and     United   States

Constitutions.” State v. Braxton, 352 N.C. 158, 174, 531 S.E.2d

428,   437   (2000).     Our    Supreme    Court   has   also     held    that   “the

short-form    indictment        is    sufficient    to     charge     first-degree

murder on the basis of any [theory].”              Id. at 174, 531 S.E.2d at

437.
                                           -6-


    Defendant        was    indicted       for    two       counts     of    first-degree

murder using short-form indictments.                        In the indictments, the

grand     jury     provided    that       Defendant         committed        the     murders

unlawfully,         willfully,           feloniously,            and        with      malice

aforethought.       The indictments each listed a victim.                          The trial

court did not err by allowing Defendant’s indictment for two

counts of first-degree murder using the short-form indictments.

    The      second    possible          assignment         of     error    suggested       by

counsel is that the trial court erred by declining to dismiss

the charges due to insufficiency of the evidence that Defendant

was an active participant in the crimes rather than merely an

unknowing victim.

    The standard of review for a challenge to the sufficiency

of the evidence is whether there is substantial evidence (1) of

each essential element of the offense charged, or of a lesser

offense    included     therein,         and   (2)     of    defendant’s         being     the

perpetrator of such offense.               State v. Scott, 356 N.C. 591, 595,

573 S.E.2d. 866, 868 (2002).                   If so, the motion is properly

denied.     Id.      If the evidence is sufficient only to raise a

suspicion    or    conjecture       as    to   either        the    commission       of    the

offense or the identity of the defendant as the perpetrator of

it, the motion should be allowed.                Id.

    In      this    case,     the    Court       must       determine       if     there    is

substantial evidence of Defendant’s identity as the perpetrator
                                             -7-


of the crimes charged.               Defendant admitted to the police that he

was at the scene of the crimes, but asserted that he was there

because he had gotten lost and that he was asking for directions

when     the      shooting        started.        However,      eyewitness      testimony

established that the driver of the black four-door car was part

of a group of four men who shot at the victims.                           Defendant had

injuries to both of his legs that were consistent with shots

fired by Merlin Oxendine at the driver.                           Shortly before the

shooting,         Brockington       had   heard    Rahman       mention   his    plan   to

commit      a    robbery     to    Defendant   and      others,    and    she   had   seen

Defendant and Rahman loading guns of the same type used in the

murders and assault.                Based on the evidence presented to the

Court, there was sufficient evidence to support a finding that

Defendant was a perpetrator of the crimes charged.

                                      IV.    Conclusion

       In       accordance    with     Anders,     we    have     fully   examined      the

record to determine whether any issues of arguable merit appear

therefrom. We have been unable to find any possible reversible

error and conclude that the appeal is wholly frivolous.

       No error.

       Judges ERVIN and DAVIS concur.

       Report per Rule 30(e).